t c memo united_states tax_court bob jones university museum and gallery inc petitioner v commissioner of internal revenue respondent docket no 717-95x filed date john c stophel richard w bethea jr and stephen s duggins for petitioner charles b burnett and monice rosenbaum for respondent memorandum opinion foley judge petitioner seeks a declaratory_judgment under sec_7428 that it is exempt from federal income_taxation under sec_501 as an organization meeting the requirements of sec_501 pursuant to rule this case was submitted for decision based on the stipulated administrative record as defined in rule b petitioner has exhausted its administrative remedies within the internal_revenue_service as required by sec_7428 and rule c received a final adverse_ruling dated date and invoked the jurisdiction of this court by a petition filed on date unless otherwise indicated all section references are to the internal_revenue_code_of_1986 and all rule references are to the tax_court rules_of_practice and procedure background petitioner was incorporated as a nonprofit corporation under the laws of south carolina on date petitioner is a museum and art gallery located on the campus of bob jones university the university in greenville south carolina the university first opened an art gallery in and prior to petitioner's incorporation the art gallery was a part of the university the museum and art gallery have been housed in their present location since petitioner represents that the museum contains one of the greatest collections of religious paintings and works_of_art in the western hemisphere at one time the university was a tax-exempt_organization the university's exempt status was revoked however as a result of a supreme court decision see 461_us_574 the university maintains a policy that prohibits students from engaging in interracial dating and marriage and the supreme court found that policy to be contrary to public policy petitioner's charter states that petitioner was organized for the following reasons to operate a museum and art gallery which will be open to the public with the hope that it will contribute substantially to the need of the southeastern united_states for cultural and artistic opportunities akin to that of other regions long recognized for their outstanding art galleries which enrich the lives of their people to solicit collect receive accumulate administer and disburse funds and property in such a manner as will in the sole discretion of the board_of directors most effectively operate to further religious charitable scientific literary or educational_purposes either directly or by contributions to any organization described in sec_501 of the internal_revenue_code with the exception of organizations testing for public safety in essence petitioner is taking over all of the operations of the museum previously managed by the university at the outset the museum operated by petitioner will display the same artwork retain the same employees and be housed in the same building the building as the museum operated by the university unlike the university however petitioner does not prohibit interracial dating or marriage petitioner and the university entered into a 3-year lease agreement beginning date under which petitioner is renting the building under the terms of the lease agreement petitioner is to pay the university a total of dollar_figure per year the building contains big_number square feet of floor space the rent charged thus equals dollar_figure per square foot an amount substantially below the building’s fair market rental value of dollar_figure-dollar_figure per square foot the lease agreement states that all works_of_art furniture fixtures and other items of personal_property located on or in the leased premises are owned by the university and are being lent to petitioner free of charge for the 3-year term of the lease the artwork initially to be displayed by petitioner consists exclusively of artwork on loan from the university but petitioner over time intends to acquire additional artwork to display in addition the lease agreement states that the university is responsible for the payment of taxes and repair and utility costs as well as for the maintenance of personal injury and property damage liability insurance relating to the building petitioner however must provide routine maintenance and care for all artwork it borrows to the extent that petitioner’s employees perform any restoration services on artwork owned by 1the lease agreement provides that petitioner shall have the option to extend the term of this lease for additional terms of three years each at a rental rate to be determined after consideration of all of the facts and circumstances at the time of renewal the original 3-year term ended on date the administrative record does not indicate whether the lease agreement has been extended the university petitioner will insist on reasonable remuneration according to its bylaws petitioner is governed by a board_of directors that must consist of at least three members and that is self-perpetuating the board appoints officers for 1-year terms both the directors and the officers serve without compensation from petitioner petitioner's board_of directors currently consists of five persons bob jones chancellor of the university and the son of the university’s founder bob jones iii president and a member of the board_of the university and the son of bob jones john brausch an accountant terry e haskins an attorney and r dana sullivan a businessman petitioner's officers are as follows bob jones iii president bob wood vice president mr wood is also a vice president of the university roger syrja treasurer and roy a barton jr secretary mr barton is also the executive director of financial affairs for the university in recent years the number of visitors to the museum has exceeded big_number annually approximately percent of the visitors have no connection with the university the museum is open to the public free of charge petitioner anticipates that substantially_all of its revenue will come from contributions the balance of its revenue will come from sales of artwork reproductions in a gift shop discussion i in general sec_501 exempts organizations described in sec_501 from federal_income_tax sec_501 includes corporations organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign the requirement that a corporation be organized exclusively for permitted purposes is referred to as the organizational_test the requirement that a corporation be operated exclusively for permitted purposes is referred to as the operational_test only the operational_test is at issue in this case sec_1_501_c_3_-1 income_tax regs provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if three requirements are satisfied the organization engages primarily in activities that accomplish exempt purposes and no more than an insubstantial part of its activities is in furtherance of a nonexempt purpose the net_earnings of the organization do not inure in whole or in part to the benefit of private shareholders or individuals and the organization is not an action_organization that attempts to influence legislation by propaganda or otherwise sec_1_501_c_3_-1 income_tax regs expressly includes museums within the scope of sec_501 museums of course must also satisfy all other requirements of sec_501 to qualify for exemption in her final adverse_ruling respondent provided the following explanation for denying petitioner’s application_for exempt status this ruling is made for the following reasons you are not operated exclusively for exempt purposes your operation results in substantial private benefit to bob jones university which is not exempt from income_tax under sec_501 of the code because of its racially discriminatory policies your earnings inure to private shareholders or individuals furthermore you are operated for a substantial non-exempt purpose this explanation appears to set forth four separate justifications for denying petitioner’s application_for exemption in substance however it sets forth a single justification respondent contends that the university derives an impermissible benefit from petitioner’s operation and that petitioner by providing such benefit furthers a substantial nonexempt purpose respondent argues that the university receives an impermissible benefit based on petitioner’s payment of rent to the university petitioner’s payment of salaries to employees formerly employed by the university petitioner’s exhibition of artwork on loan from the university the university’s influence on petitioner’s board petitioner's location on the campus of the university and the reputational benefit that the university will derive from its association with petitioner even if none of these factors alone is found to be disqualifying respondent maintains that their cumulative effect precludes petitioner’s qualification for exempt status as a preliminary matter we address respondent’s contention that petitioner has conceded that it furthers a substantial nonexempt purpose respondent emphasizes that petitioner’s application_for tax-exempt status contained the following statement one of the purposes behind the establishment of the organization is to allow for gifts to be made to the museum and art gallery as charitable_contributions whereas no such deduction would be allowed for such contributions if they were given to the university emphasis added we do not agree with respondent that this statement constitutes a disqualifying admission of a nonexempt purpose the purpose of allowing donors to deduct contributions which presumably induces a larger number and greater amount of contributions to an organization motivates virtually every organization’s decision to seek exempt status if that objective precluded an organization from qualifying for tax exemption few if any organizations would ever satisfy the sec_501 requirements more importantly the sentence in petitioner's application immediately following the one quoted above states contributions to the organization will be used solely for the operation of the museum and art gallery and for acquisition of additional art as available funds permit petitioner’s stated purposes thus are consistent with those of any museum respondent contends that notwithstanding petitioner’s stated purposes one of petitioner’s actual purposes is to funnel tax-deductible contributions to the university for support respondent quotes 71_tc_661 which states it has been recognized that an organization engaged in a single activity may have more than one purpose in conducting the activity so we must be concerned with both the actual as well as the stated purposes for the existence of the organization and the activities it engages in to accomplish those purposes we reject respondent’s contention that petitioner's actual purpose is to funnel tax- deductible contributions to the university we see nothing improper about an educational organization's having as one of its purposes the receipt of tax-deductible contributions and the use of those contributions to pay ordinary and necessary business_expenses in addition we find christian manner international readily distinguishable from the present case in christian manner international the founder of a nonprofit corporation wrote books that advanced a purportedly religious message and received proceeds from the sale of the books the court concluded that the corporation’s activities resembled ordinary commercial publishing practices and that the corporation’s principal purpose was commercial in nature in the present case there is no doubt that petitioner is a bona_fide museum that furthers educational_purposes ii private benefit factors we now turn our attention to the specific factors cited by respondent as the basis for her final adverse determination a petitioner’s payment of rent to the university respondent contends that petitioner’s payment of rent to the university confers on the university an impermissible private benefit respondent states this fundraising by the museum will result in direct economic benefit to bob jones university because tax-deductible contributions made to petitioner will be used to reimburse bob jones university for rental of the building on the university campus where the art collection is housed this will relieve bob jones university of the cost of operating the museum itself and will allow bob jones university to have the benefit of the museum on its campus financed by tax-deductible contributions the principal inquiry in determining whether rental arrangements create private benefit or inurement is whether the rental payments are excessive see 72_tc_681 focusing on whether comparable services would cost as much if obtained from an outside source in an arm’s-length transaction in the present case petitioner is to pay the university dollar_figure per year which is substantially less than the building's fair_market_value respondent contends that payments for less than fair_market_value can create private_inurement for support respondent quotes 412_f2d_1197 which states that the benefit conveyed may be relatively small does not change the basic fact of inurement id pincite f 2d pincite this quotation however is taken out of context the same case concludes that an organization may incur ordinary and necessary expenditures in the course of its operations without losing its tax-exempt status id pincite f 2d pincite we conclude that petitioner's payment of below-market rent constitutes an ordinary and necessary expenditure and does not confer an impermissible private benefit on the university b petitioner’s payment of employees’ salaries respondent states that petitioner has retained the same museum employees that the university had employed because the burden of paying the employees’ salaries has shifted from the university to petitioner respondent maintains the university is receiving a private benefit we reject respondent's argument petitioner is an independent organization that conducts its own operations petitioner pays its employees to perform services for the museum although petitioner's employees previously worked for the university they do not currently provide any services to the university in exchange for their salaries therefore we conclude that petitioner's payment of its employees' salaries does not confer a private benefit on the university c petitioner’s use of artwork lent by the university the lease agreement between petitioner and the university restricts to the building the use of all leased artwork furniture and fixtures respondent contends that this restriction unduly limits petitioner’s operations we disagree the terms of the lease agreement are somewhat restricting but the lease agreement expires after years moreover respondent concedes that displaying artwork on loan is a common practice of museums respondent further concedes that petitioner is not paying the university an excessive_amount for its use of the artwork in fact petitioner is not paying the university anything for its use of the artwork based on these facts we conclude that the lease agreement does not confer an impermissible private benefit on the university d excessive control respondent contends that persons on petitioner’s board_of directors who are affiliated with the university will manage petitioner for the purpose of benefiting the university there are no bright-line standards that address the effect on exempt status if any of overlapping boards of directors in revrul_66_358 1966_2_cb_218 the commissioner concluded that a nonprofit organization spun off from a taxable corporation was tax exempt even though the nonprofit organization’s directors consisted of the taxable corporation’s officers thus the commissioner has recognized that overlapping boards of directors do not automatically prevent an organization from qualifying for exempt status two factors in the present case weigh in petitioner’s favor first the university controls less than percent of the votes on petitioner’s board_of directors only two of petitioner’s five directors bob jones and bob jones iii are employed by the university second we agree with petitioner that the issue of control would be relevant only if petitioner and the university were to engage in transactions in which petitioner paid the university unreasonable amounts for goods or services see 74_tc_531 if members of the harberts family which made up the entire board_of directors were actually engaged in performing employment services compensating them in reasonable amounts for those services would not disqualify petitioners for exemption affd 670_f2d_104 9th cir given that university officials do not control a majority of petitioner’s board_of directors and that the record does not lead us to believe that petitioner will make unreasonable payments to the university we conclude that the current composition of the board does not preclude petitioner from satisfying the requirements of sec_501 e location respondent contends that petitioner’s location on the university’s campus confers a private benefit on the university in particular respondent emphasizes that the university requires all of its students to visit the museum as part of a required freshman course and as part of several elective courses petitioner contends that the university’s requirement that students visit the museum is not problematic petitioner emphasizes that other schools may require students to visit museums as part of their academic curricula and that whether those museums are located on or off campus does not affect the tax-exempt status of the schools imposing the requirement we conclude that any benefit the university derives from petitioner’s location is merely incidental see 78_tc_921 respondent has not cited nor have we found any cases that suggest that the location of an organization may affect its eligibility for exempt status moreover approximately percent of all visitors to the museum are not affiliated with the university evidently the location does not deter public visitors f enhancement to reputation respondent contends that petitioner’s name and location serve to enhance the university’s educational and spiritual reputation and thus confer a private benefit on the university while we agree that the university receives an intangible benefit from petitioner’s name and location we conclude that the benefit is minimal and incidental see id respondent is especially concerned about preventing the university from circumventing the supreme court’s decision in 461_us_574 respondent contends that if petitioner prevails bob jones university will be able effectively to achieve the tax exempt status which was denied to it by the supreme court by spinning off component parts respondent states the university may achieve an aura of tax-exempt status itself by being associated with various tax-exempt spin-offs respondent further contends that a decision for petitioner would create a slippery slope she believes that if the university is allowed to spin off its museum it may next attempt to spin off other component parts such as its library cafeteria and bookstore respondent’s concerns about spinoffs are misplaced for several reasons first as petitioner aptly points out respondent does not cite any cases to support her aura argument nor does she clearly define this exempt status- defeating aura second libraries cafeterias and bookstores are essential parts of a university while most universities do not maintain art museums third a cafeteria or bookstore spun off from a taxable corporation might not independently qualify for exempt status finally while additional concerns may arise if a university were to attempt to spin off one of its essential parts those concerns are not implicated here we find problematic and reject the notion that enhancement of another entity’s educational and spiritual reputation may preclude exempt status respondent has not cited nor have we found any cases supporting her position g cumulative effect of these factors ultimately respondent concedes that most of the individual factors may not appear to result in more than incidental private benefit but contends that the cumulative effect of these factors creates a private benefit we disagree based on our review of the record we conclude that petitioner satisfies the requirements of sec_501 in substance as well as in form petitioner is a museum open to the public free of charge that displays what petitioner claims is one of the greatest collections of religious art in the western hemisphere respondent has not challenged this claim with respect to all financial dealings between petitioner and the university respondent has conceded that petitioner is paying the university fair_market_value or less while there is no doubt that the university receives certain benefits from petitioner's existence these benefits are merely incidental iii conclusion respondent’s arguments ultimately lead to the conclusion that a taxable corporation could never spin off a tax-exempt_organization and conduct subsequent financial dealings with it because funds raised by a tax-exempt_organization generally come from tax-deductible donations respondent’s position implies that any transfer by an exempt_organization to a taxable corporation would create a private benefit or inurement problem we reject this position accordingly we hold that petitioner’s operation does not result in an impermissible private benefit to the university and that petitioner’s net_earnings do not inure to the university to reflect the foregoing decision will be entered for petitioner
